DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Response to Amendment/Arguments
Claims 1, 3-20 are pending. Claims 1, 3, 16, 17 and 20 are currently amended. The amendments have overcome the 35 USC 112 second paragraph, accordingly those rejections are withdrawn. 
With regard to the remarks regarding the manual actuator fixedly engaged with the end of the worm shaft as seen in Raymond and/or as modified by Knecht for the reasons indicated, Applicants arguments are narrowly tailored but do not take into account the full breadth of the claim scope in light of the prior art. The amendments have required further consideration and adjustment of the rejection to meet the claim limitations that are now clarified. But it is noted that Raymond still teaches the second end fixedly engages directly to a first end of the worm shaft gear as discussed below, where Raymond teaches the constant fixed connection between the two parts of the manual actuator override and the respective end of the worm gear shaft. It is noted that it cannot be said that Raymond does not teach an overall first manual actuator override (i.e. as discussed below at 2008) where the parts are in fixed relation with one another. 
Considering that the remarks do not address the currently applied elements of Raymond to the claim limitations, the remarks are otherwise moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raymond (US 6003837); 

Raymond discloses in claim 1:  (see at least annotated figure 4 below)
 
    PNG
    media_image1.png
    746
    1079
    media_image1.png
    Greyscale

A valve actuator (100 figure 1), comprising: a housing (110); a trunnion (figure 6, 106 stem trunnion provides mounting for pivotable rotation of the valve about the central axis) projecting from a bottom of the housing, the trunnion rotating around a first vertical axis (central axis of 106, 114, etc…) to operably provide rotational power to a coupled valve assembly (that of 101); a motor that is electrically controlled (at M figure 4 where the electrical current controls the motor) disposed in the housing that operably provides rotational power around a first horizontal axis (central axis of M at 1002); a worm shaft gear (115) disposed in the housing and rotating around a second horizontal axis (central axis of 115), the second horizontal axis disposed substantially parallel to the first horizontal axis (as shown); a gear assembly (120/121) disposed in the housing, the gear assembly coupled with the motor and the worm shaft gear to operably transfer the rotational power from the motor to the worm shaft gear; and a worm gear (170, operably…) engaged with the worm shaft gear (115) and the trunnion (106), the worm gear operably rotating around the first horizontal axis (of 106) to provide rotational power to the trunnion;  a first manual actuator override (manual override system at 2008 including Col 7 ln 25-Col 8 ln 53, including  125, 126, 130, 131, 132, 133, 135, 136, 137, 140, 141, and see figures 5/7/8 as well) comprising a first end (at 2004) disposed outside of the housing at a first side (right hand side ), and comprising a second end (at 2006) fixedly engaged () directly to (and about) a first end (at 151/155) of the worm shaft gear (116), wherein the first manual actuator override is configured to operably, select-ably receive a manual actuator override handle (125 is operably fixedly attached to the end of the override via threaded screws see figure 5), and  (the end adjacent 132 at 141 figure 7 or 8), wherein rotation of the first manual actuator override operably rotates the worm shaft gear (per Col 7 ln 50-65 when the handwheel is in the engaged position.)  

Raymond discloses in claim 9: The actuator of claim 1, comprising a position indicator (231) engaged with the worm gear (170 via shaft 180 figure 4 and 5), the position indicator operably providing an indication of position of the worm gear outside of the housing (i.e. via 231 where the worm gear indicates the open/closed position of the valve.)  

Raymond discloses in claim 10:  The actuator of claim 1, comprising a trunnion bearing (at 113) fixedly engaged with the housing and operably disposed around the trunnion to allow the trunnion to rotate freely in the housing. 

Raymond discloses in claim 11: The actuator of claim 1, comprising a stabilizer plate (at 114b) that is fixedly engaged with the housing and operably engaged with at least a portion of the gear assembly (that of 114a/114) to allow free rotation of trunnion inside the housing. 

Raymond discloses in claim 13: The actuator of claim 1, the motor comprising an electrical power coupling to operably couple with an electrical source (necessary to provide the electricity to the electrical wiring in the actuator figure 12) to provide electrical power to the motor (M is an electric motor.)  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Knecht (US 3070345); 

Raymond discloses in claim 3: The actuator of claim 1: including a second end of the worm shaft gear (on the left side in the bearing thereof) but Raymond does not disclose, although Knecht teaches: a second manual actuator override (end at handle 13 at the distal end from the first handle 14 at the right hand side of figure 1, the handle can be used to manually operate the valve and “override” the use of the first handle) comprising a first end (of 3) disposed outside of the housing at a second side, and comprising a second, opposing end (inside end of 4) engaged with a second end of the [[worm]] shaft [[gear]], wherein the second manual actuator override is configured to operably selectably receive a manual actuator override handle (13), and wherein rotation of the second manual actuator override operably rotates the [[worm]] shaft [[gear]] (for the purpose of providing for example an accessible handle at the other end of the rotatable shaft so as to provide for a means of additional forcible action to operate the valve.); neither Raymond nor Knecht teach using the same manual actuator override handle for both sides; nonetheless one of ordinary skill in the art applying the principle of interchangeability to expediently utilize the same handle for both sides of the manual actuator overrides, for the purpose of reducing costs of production and duplication of arguably unnecessary parts; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely a single rotatable manual actuator handle of Raymond, a second manual actuator override handle as taught in Knecht above, , for the purpose of providing for example an accessible handle at the other end of the rotatable shaft so as to provide for a means of additional forcible action to operate the valve; especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); 
And it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the same manual actuator handle for both sides of the manual actuator override, where the same handle can be configured to be interchangeable the first and second manual actuator overrides, all for the purpose of reducing cost of production and duplication of arguably unnecessary parts. 

Raymond discloses in claim 20: [An apparatus that results from…] A method of manufacturing a valve actuator, comprising: disposing a trunnion (106 figure 5) in an actuator housing (110 at the bottom thereof) such that the trunnion is projecting from a bottom (111) of the housing, wherein the trunnion operably rotates around a first vertical axis (central axis of 106) to provide rotational power to a coupled valve assembly (at 101); disposing a worm gear (at 170) in fixed engagement with the trunnion (via 114) in the housing, such that the worm gear rotates around the first vertical axis; disposing a worm shaft gear (115/116) in the housing in meshed engagement with the worm gear, wherein the worm shaft gear operably rotates around a second horizontal axis (along 115), and the worm gear comprises a manual actuator override (125) disposed outside of the housing to manually operate the worm gear from outside the housing; disposing a gear assembly (120/121) in the housing in meshed engagement with the worm shaft gear (via 120); disposing an electrically controlled motor (M) in the housing that is fixedly engaged with at least a portion of the gear assembly (121) to operably provide rotational power to the gear assembly, resulting in rotation of the worm shaft gear, rotation of the worm gear, and rotation of the trunnion, wherein the motor rotates around a first horizontal axis (along 1002) that is substantially parallel to the second horizontal axis, and is substantially orthogonal to the first vertical axis (when taking a view as seen in figure 5); and disposing a first manual actuator override (manual override system at 2008 including Col 7 ln 25-Col 8 ln 53, including  125, 126, 130, 131, 132, 133, 135, 136, 137, 140, 141, and see figures 5/7/8 as well ) comprising a first end (at 2004) disposed outside of the housing at a first side (right hand side ), and a second end (at 2006) fixedly engaged directly   with (and about) a first end (at 151/155) of the worm shaft gear (116), , wherein the first manual actuator override is configured to operably, select-ably receive a manual actuator override handle (125 is operably fixedly attached to the end of the override via threaded screws see figure 5), and; and wherein rotation of the first manual actuator override operably rotates the worm shaft gear (per Col 7 ln 50-65 when the handwheel is in the engaged position; a second end of the worm shaft gear (on the left side in the bearing thereof) but Raymond does not disclose, although Knecht teaches: disposing a second manual actuator override (handle 13 at the distal end from the first handle 14 at the right hand side of figure 1, the handle can be used to manually operate the valve and “override” the use of the first handle) comprising a first end (of 3) disposed outside of the housing at a second side, and comprising a second, opposing end (inside end of 4) engaged with a second end of the [[worm]] shaft [[gear]], wherein the second manual actuator override is configured to operably selectably receive [a second] the manual actuator override handle, and wherein rotation of the second manual actuator override operably rotates the [[worm]] shaft [[gear]] (for the purpose of providing for example an accessible handle at the other end of the rotatable shaft so as to provide for a means of additional forcible action to operate the valve.) neither Raymond nor Knecht teach using the same manual actuator override handle for both sides; nonetheless one of ordinary skill in the art applying the principle of interchangeability to expediently utilize the same handle for both sides of the manual actuator overrides, for the purpose of reducing costs of production and duplication of arguably unnecessary parts; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely a single rotatable manual actuator handle of Raymond, a second manual actuator override handle as taught in Knecht above, , for the purpose of providing for example an accessible handle at the other end of the rotatable shaft so as to provide for a means of additional forcible action to operate the valve; especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); 
And it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the same manual actuator handle for both sides of the manual actuator override, where the same handle can be configured to be interchangeable the first and second manual actuator overrides, all for the purpose of reducing cost of production and duplication of arguably unnecessary parts. 

Claims 4, 5, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Genga (US 6371440); 

Raymond discloses in claim 4: The actuator of claim 1, the gear assembly comprising an intermediate gear (121 is a motor gear driven by the motor M having an output shaft (Col 7 ln 12), the motor M having the central axis at 1002, the intermediate gear 121 having necessarily a third central axis at 1004) rotating around a third horizontal axis (1004) and coupled (rotatably) with a motor shaft of the motor (as discussed), wherein the third horizontal axis is disposed between and substantially parallel to the first horizontal axis and the second horizontal axis; Raymond does not explicitly disclose: the motor spur gear on the motor shaft, but Genga teaches: (see at least annotated figure 2 below)

    PNG
    media_image2.png
    594
    676
    media_image2.png
    Greyscale

a motor spur gear on the motor shaft (at 42 figure 2) interoperating with a dual stage intermediate spur gear (at 44/2002), interoperating with an intermediate gear on the worm gear shaft (at 45), for the purpose of providing for example as evident from the figures, a rotary transmission to apply torque to the worm gear shaft to operate rotatable valve for opening and closing the fluid line. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the gears of Raymond to include as taught in Genga a motor spur gear on the motor shaft of Raymond as taught in Genga to interoperate with a dual stage intermediate spur gear as taught in Genga, so as to interoperate with an intermediate gear on the worm gear shaft as taught in both Genga and Raymond, for the purpose of providing a rotary transmission to apply torque to the worm gear shaft to operate rotatable valve for opening and closing the fluid line. 

Raymond discloses (as modified for the reasons discussed above) in claim 5: The actuator of claim 4, the intermediate gear (the dual stage intermediate spur gear at 44 Raymond/Genga) comprising a first gear (bottom gear of 44 Raymond/Genga) comprising a first diameter (larger diameter), and a second gear (upper gear of 44 at 2002) comprising a second, smaller diameter (than that of the first larger diameter…); where as taught above, Raymond/Genga provides the arrangement for the reasons of providing an applicable torque to operate the rotatable valve for the reasons discussed above.  

Raymond discloses (as modified for the reasons discussed above) in claim 6: The actuator of claim 4, comprising a final gear (at 120 of Raymond or 45 of Raymond/Genga as modified above) operably, fixedly engaged with the worm shaft gear (115/116) and operably rotating in the second horizontal axis, the final gear assembly meshedly engaged with the intermediate gear (44/2002.)  

Raymond discloses in claim 16: An actuator assembly (100 figure 1) that is used to control a valve (101 figure 1), comprising: a housing (110) comprising an upper portion (112) and lower portion (113); a motor (M figure 4, 5) disposed in the housing, the motor electrically powered (M is an electric rotary motor Col 7 ln 1) to rotate a motor shaft (Col 7 ln 12 output shaft) around a first horizontal axis (at 1002); a gear assembly (at least 120/121) disposed in the housing, at least a portion of gear assembly is disposed in a gear box (121 is disposed partially inside a box from M), the gear assembly comprising; an intermediate gear (121) meshedly engaged with the motor to operably rotate around a third horizontal axis (at 1004) that is substantially parallel to the first horizontal axis; a worm shaft gear (115/116) meshedly engaged (via 120) with the intermediate gear to operably rotate around a second horizontal axis (centered along 115) that is substantially parallel to the first horizontal axis; and a worm gear (170) meshedly engaged (via 115) with the worm shaft gear to operably rotate around a first vertical axis (central axis of 106) that is substantially orthogonal to the first horizontal axis; a first manual actuator override (manual override system at 2008 including Col 7 ln 25-Col 8 ln 53, including  125, 126, 130, 131, 132, 133, 135, 136, 137, 140, 141, and see figures 5/7/8 as well) comprising a first end (at 2004) disposed outside of the housing at a first side (right hand side), and comprising a second end (at 2006) fixedly engaged  with (and about)  a first end (at 151/155) of the worm shaft gear (116), wherein the first manual actuator override is configured to operably, select-ably receive a manual actuator override handle (125 is operably fixedly attached to the end of the override via threaded screws see figure 5), and  ; and a trunnion (106) comprising a first end (top) and a second end (bottom), the first end fixedly engaged with the worm gear (via 114) in the housing, and the second end projecting from the bottom portion of the housing to operably couple with a valve assembly (101). Raymond does not explicitly disclose: the motor spur gear on the motor shaft, but Genga teaches: a motor spur gear on the motor shaft (at 42 figure 2) interoperating with a dual stage intermediate spur gear (at 44/2002), interoperating with an intermediate gear on the worm gear shaft (at 45), for the purpose of providing for example as evident from the figures, a rotary transmission to apply torque to the worm gear shaft to operate rotatable valve for opening and closing the fluid line. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the gears of Raymond to include as taught in Genga a motor spur gear on the motor shaft of Raymond as taught in Genga to interoperate with a dual stage intermediate spur gear as taught in Genga, so as to interoperate with an intermediate gear on the worm gear shaft as taught in both Genga and Raymond, for the purpose of providing a rotary transmission to apply torque to the worm gear shaft to operate rotatable valve for opening and closing the fluid line. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Raymond (US 5564461) (herein after Raymond ‘461); 

Raymond discloses in claim 7: (see at least annotated figures 1 and 2 below)

    PNG
    media_image3.png
    843
    1270
    media_image3.png
    Greyscale

The actuator of claim 1, the housing comprising a top portion (at 112 figure 1) and a bottom portion (at 113 figure 1), the bottom portion configured to be selectably fastened to a valve assembly (at 107, where it is noted that only one configuration state may exist at a time, thus the claimed arrangement must be taken as an alternative grouping under MPEP 2131, furthermore, the foregoing considered a series of assembly steps in a product by process under MPEP 2113 I. as the resulting attachment would still remain a single embodiment of the variation of position-able assembly arrangements, where the steps that result in the assembled product form no part of the claimed apparatus…); a front side of the housing (1001 a-d, where it is noted that each of the four sides (1001a-d) of the housing may be considered for selection purposes a front side of the housing) aligned with a first side of the valve assembly (where it is noted that each of the 4 sides (1003a-d) of the valve assembly may be considered a first side of the valve assembly), the front side (1001a-d) of the housing aligned with a second side (1003a-d) of the valve assembly, the front side (1001a-d) of the housing aligned with a third side (1003 a-d) of the valve assembly, and the front side (1001a-d) of the housing aligned with a fourth side (1003 a-d) of the valve assembly;  
nonetheless; Raymond does not disclose: a selectable fastening of the  bottom portion… in four rotatable 90.degree. different rotatable positions (so as to be able to align one face of the housing in four optional rotatable quadrant positions); but Raymond ‘461 discloses: a selectable fastening of the  bottom portion… in four rotatable 90.degree. different rotatable positions (so as to be able to align one face of the housing A in four optional rotatable quadrant positions, where adjustable plate 30 figure 1 allows for at least one of the faces of the housing A to be aligned at selected 90.degree intervals depending upon the positioning of the trunnion/stem 25 and the desired rotational degree position of the motor housing A and the desired opening or closing position of the valve V, all for the purpose of for example as discussed in Raymond ‘461 arranging the valve actuator housing in a confined space with reduction in available space for positioning of the valve actuator, thus mitigating costly modifications, Col 1 ln 8-15.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a universal motor mount adapter plate connection as taught in Raymond ‘461 for the connection of the valve actuator housing of Raymond to the valve body of Raymond as taught in Raymond ‘461 where a selectable fastening of the  bottom portion of the housing of Raymond as taught in Raymond ‘461… in four rotatable 90.degree. different rotatable positions can be arranged so as to be able to align one face of the housing of Raymond as taught in Raymond ‘461 in four optional rotatable quadrant positions, via an adjustable plate as taught in Raymond ‘461 which allows for at least one of the faces of the housing to be aligned at selected 90.degree intervals depending upon the positioning of the trunnion/stem of Raymond as taught in Raymond ‘461 and with the desired rotational degree position of the motor housing and the desired opening or closing position of the valve provided as taught from the figures of Raymond ‘461 provided for selectable arrangement of the housing of Raymond on the valve body of Raymond, all for the purpose of for example as discussed in Raymond ‘461 arranging the valve actuator housing in a confined space with reduction in available space for positioning of the valve actuator, thus mitigating costly modifications, by use of such an adapter;
Resulting in the chosen arrangement of for example Raymond’s front side of housing (1001a-d) being aligned with one of four optional sides (1003a-d) of Raymond’s valve assembly via the use of such a universal adapter, as modified for the reasons discussed above. 

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Prahl (US 9958084); 

Raymond discloses in claim 8: The actuator of claim 1, but does not disclose: one or more communications ports that respectively operably couple with one or more of (the foregoing considered an alternative grouping under MPEP 2131 via the invocation of alternative language “or”): a flow sensor system that identifies fluid flow characteristics a coupled valve; a pressure sensor system that identifies fluid pressure in the coupled valve; and a user interface system that operably provides data to a user interface and receives data from the user interface; although Prahl teaches: one or more communications ports (nodes 408 in a communication system 402, for receiving sensor 65/410 feedback of flow, pressure, and position locations of the valve and actuator for control of the valve, figure 28, 29 and see Col 12 ln 49-52, Col 13 ln 3-5, ln 25-33, Col 14 ln 26-32, and operable with a user interface GUI Col 13 ln 53) that respectively operably couple with one or more of (the foregoing considered an alternative grouping under MPEP 2131 via the invocation of alternative language “or”): a flow sensor system (figure 28/29 as discussed) that identifies fluid flow characteristics a coupled valve (via pressure sensor, flow sensor, and valve handle positioning sensor, all 65/410); a pressure sensor system that identifies fluid pressure in the coupled valve (id); and a user interface system (as discussed above) that operably provides data to a user interface and receives data from the user interface (all for the purpose of providing user feed back and control of the fluid valve, for accurate fluid flow control.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Prahl for the valve and actuator of Raymond, one or more communications ports or nodes as taught by Prahl, via a communication system, that receives sensor feedback of flow, pressure, and position locations of the valve and actuator for control of the valve, as taught by Prahl for that of Raymond where as taught by Prahl, the system being operably coupled with one or more of  a flow sensor system as taught by Prahl, that identifies fluid flow characteristics a coupled valve via pressure sensor, flow sensor, and valve handle positioning sensor, as taught by Prahl, for that of Raymonds valve, and a user interface system as taught by Prahl that operably provides data to a user interface to receive data from the user interface, all for the purpose of providing user feed back and control of the fluid valve, for accurate fluid flow control. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Wilkinson (US 4994001); 

Raymond discloses in claim 12: The actuator of claim 1, comprising a bushing assembly (107, 114a, 114b) disposed on the portion of the trunnion that is external to the housing (i.e. surrounding the bottom portion of the trunnion 106 that extends out of the housing), the bushing assembly comprising: a body that is tubular (114b is a flat tubular plate); and a bushing (114a) disposed around an inner surface of the body and in contact with the trunnion. Raymond does not disclose: a seal channel disposed on an outer surface of the tubular body to operably hold a seal; but Wilkinson teaches: a seal channel (at 32b figure 2) disposed on an outer surface of the body (holding 32) to operably hold a seal (32b); for the purpose of fluidly sealing the body. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a body with a seal channel facing the trunnion to hold a seal as taught in Wilkinson for that of Raymond, for the purpose of fluidly sealing the body and for the further purpose of preventing debris intrusion. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Sanada (US 2005/0035319); 

Raymond discloses in claim 14: The actuator of claim 1; but Raymond does not disclose: the housing comprising a vent that operably allows fluid to exit the housing while mitigating intrusion of liquid into the housing; although Sanada teaches: a vent (19 figure 1 and see paragraph 0031, 0040, and figure 3) that allows accumulated fluid to exit the housing while mitigating fluid/liquid intrusion into the housing (per paragraph 0045); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide air vents in the actuator housing of Raymond as taught in Sanada, for the purpose of allowing accumulated fluid to exit the housing while mitigating fluid/liquid intrusion into the housing, for the further purpose as taught in Sanada of preventing the electrical terminals from being exposed to water, and thus mitigating for example short circuits or damage to the circuit of Raymond as taught in Sanada. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond as applied to claim 1 above, and further in view of Wilkinson and Genga; 

Raymond discloses in claim 15: The actuator of claim 1, but Raymond does not disclose: a gear box disposed in the housing, the gear box operably housing a motor spur gear engaged with a motor shaft, an intermediate gear meshedly engaged with the motor spur gear, and at least a portion of a final gear that is engaged with the worm shaft gear; although Wilkinson teaches a separate gear box surrounding the motor spur gear 19 and the final gear 22 figure 1 (for the purpose of for example, protecting the gears from debris); and Genga teaches: a motor spur gear on the motor shaft (at 42 figure 2) interoperating with a dual stage intermediate spur gear (at 44/2002), interoperating with an intermediate gear on the worm gear shaft (at 45), for the purpose of providing for example as evident from the figures, a rotary transmission to apply torque to the worm gear shaft to operate rotatable valve for opening and closing the fluid line. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the gears of Raymond to include as taught in Genga a motor spur gear on the motor shaft of Raymond as taught in Genga to interoperate with a dual stage intermediate spur gear as taught in Genga, so as to interoperate with an intermediate gear on the worm gear shaft as taught in both Genga and Raymond, for the purpose of providing a rotary transmission to apply torque to the worm gear shaft to operate rotatable valve for opening and closing the fluid line; and,
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the Raymond/Genga gears as taught by Wilkinson by placing the gears in a separate gear box, for the purpose of for example, protecting the gears from debris. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Genga as applied to claim 16 above, and further in view of Knecht; 

Raymond discloses (as modified for the reasons discussed above) in claim 17:  The assembly of claim 16, including a second end of the worm shaft gear (on the left side in the bearing) but Raymond/Genga does not disclose although Knecht teaches: a second manual actuator override (handle 13 at the distal end from the first handle 14 at the right hand side of figure 1, the handle can be used to manually operate the valve and “override” the use of the first handle) comprising a first end (of 3) disposed outside of the housing at a second side, and  a second end (inside end of 4) engaged with a second end of the [[worm]] shaft [[gear]], wherein the second manual actuator override is configured to operably selectably receive [a second] the manual actuator override handle, and wherein rotation of the first or second manual (the preceding taken in the alternative under MPEP 2131)  actuator override operably rotates the [[worm]] shaft [[gear]] (for the purpose of providing for example an accessible handle at the other end of the rotatable shaft so as to provide for a means of additional forcible action to operate the valve.) neither Raymond nor Knecht teach using the same manual actuator override handle for both sides; nonetheless one of ordinary skill in the art applying the principle of interchangeability to expediently utilize the same handle for both sides of the manual actuator overrides, for the purpose of reducing costs of production and duplication of arguably unnecessary parts; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely a single rotatable manual actuator handle of Raymond, a second manual actuator override handle as taught in Knecht above, , for the purpose of providing for example an accessible handle at the other end of the rotatable shaft so as to provide for a means of additional forcible action to operate the valve; especially since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); 
And it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize the same manual actuator handle for both sides of the manual actuator override, where the same handle can be configured to be interchangeable the first and second manual actuator overrides, all for the purpose of reducing cost of production and duplication of arguably unnecessary parts. 

Claims 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Genga as applied to claim 16 above, and further in view of Raymond ‘461; 
 
Raymond discloses (as modified for the reasons discussed above) in claim 18: The assembly of claim 16, wherein the bottom portion of the housing is configured to be selectably fastened to a valve assembly (at 107) in four different configurations comprising (where it is noted that only one configuration state may exist at a time, thus the claimed arrangement must be taken as an alternative grouping under MPEP 2131, furthermore, the foregoing considered a series of assembly steps in a product by process under MPEP 2113 I. as the resulting attachment would still remain a single embodiment of the variation of position-able assembly arrangements, where the steps that result in the assembled product form no part of the claimed apparatus…): a front side of the housing (1001a-d where it is noted that each of the four sides (1001a-d) of the housing may be considered for configuration purposes, a front side of the housing) aligned with a first side (1003 a-d where it is noted that each of the 4 sides (1003a-d) of the valve assembly may be considered a first side of the valve assembly) of the valve assembly, the front side (1001a-d) of the housing aligned with a second side (1003a-d) of the valve assembly, the front side (1001a-d) of the housing aligned with a third side (1003a-d) of the valve assembly, and the front side (1001a-d) of the housing aligned with a fourth side (1003a-d) of the valve assembly (furthermore, the preceding considered a series of assembly steps in a product by process under MPEP 2113 I. as the resulting attachment would still remain a single embodiment of the variation of position-able assembly arrangements, where the steps that result in the assembled product form no part of the claimed apparatus);  
nonetheless; Raymond does not disclose: a selectable fastening of the  bottom portion… in four rotatable 90.degree. different rotatable positions (so as to be able to align one face of the housing in four optional rotatable quadrant positions); but Raymond ‘461 discloses: a selectable fastening of the  bottom portion… in four rotatable 90.degree. different rotatable positions (so as to be able to align one face of the housing A in four optional rotatable quadrant positions, where adjustable plate 30 figure 1 allows for at least one of the faces of the housing A to be aligned at selected 90.degree intervals depending upon the positioning of the trunnion/stem 25 and the desired rotational degree position of the motor housing A and the desired opening or closing position of the valve V, all for the purpose of for example as discussed in Raymond ‘461 arranging the valve actuator housing in a confined space with reduction in available space for positioning of the valve actuator, thus mitigating costly modifications, Col 1 ln 8-15.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a universal motor mount adapter plate connection as taught in Raymond ‘461 for the connection of the valve actuator housing of Raymond to the valve body of Raymond as taught in Raymond ‘461 where a selectable fastening of the  bottom portion of the housing of Raymond as taught in Raymond ‘461… in four rotatable 90.degree. different rotatable positions can be arranged so as to be able to align one face of the housing of Raymond as taught in Raymond ‘461 in four optional rotatable quadrant positions, via an adjustable plate as taught in Raymond ‘461 which allows for at least one of the faces of the housing to be aligned at selected 90.degree intervals depending upon the positioning of the trunnion/stem of Raymond as taught in Raymond ‘461 and with the desired rotational degree position of the motor housing and the desired opening or closing position of the valve provided as taught from the figures of Raymond ‘461 provided for selectable arrangement of the housing of Raymond on the valve body of Raymond, all for the purpose of for example as discussed in Raymond ‘461 arranging the valve actuator housing in a confined space with reduction in available space for positioning of the valve actuator, thus mitigating costly modifications, by use of such an adapter;
Resulting in the chosen arrangement of for example Raymond’s front side of housing (1001a-d) being aligned with one of four optional sides (1003a-d) of Raymond’s valve assembly via the use of such a universal adapter, as modified for the reasons discussed above. 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Genga as applied to claim 16 above, and further in view of Wilkinson. 

Raymond discloses (as modified for the reasons discussed above) in claim 19: The assembly of claim 16 comprising a bushing assembly (at 107/114a,b) disposed on the second end of the trunnion, the bushing assembly comprising: a tubular body (114b is a flat tubular plate body); and a bushing (114a) disposed around an inner surface of the body and in contact with the trunnion. Raymond does not disclose: a seal channel disposed on an outer surface of the body to operably hold a seal; but Wilkinson teaches: a seal channel (at 32b figure 2) disposed on an outer surface of the body (holding 32) to operably hold a seal (32b); for the purpose of fluidly sealing the body. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a body with a seal channel facing the trunnion to hold a seal as taught in Wilkinson for that of Raymond, for the purpose of fluidly sealing the body and for the further purpose of preventing debris intrusion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753